Exhibit 10.24
AGREEMENT RE TERMINATION OF LEASE
WHEREAS, on June 22, 2007 Acaso Investments, LLC entered into a lease with
Kreido Biofuels, Inc. (hereinafter referred to as “Kreido”) wherein Acaso
Investments, LLC (hereinafter referred to as “Acaso”) leased that certain
premises located at 1070 Flynn Road, Camarillo California to Kreido Biofuels,
Inc. for the period of August 1, 2007 to July 31, 2012.
WHEREAS, pursuant to the terms of the above mentioned lease rent was due and
payable by Kreido to Acaso on the first of each and every month commencing on
August 1, 2007.
WHEREAS, Kreido failed to pay rent to Acaso on March 1, 2009.
WHEREAS, on March 18, 2009 a three (3) day notice to pay rent or quit has been
served on Kreido Biofuels, Inc.
WHEREAS, past due rent has not been paid by Kreido pursuant to the three (3) day
notice to pay rent or quit.
WHEREAS, on March 23, 2009 Acaso Investments, LLC filed an Unlawful Detainer
action against Kreido bearing case number 56-2009-00340257-CL-UD-VTV action in
the Ventura Superior Court.
WHEREAS, on March 27, 2009 Kreido was served with the Summons and Complaint.
WHEREAS, Kreido has not answered the Complaint within the five (5) day period
and thus Acaso is entitled to a default Judgment consistent with the terms of
this Agreement.
IN CONSIDERATION OF THE ABOVE RECITALS AND ALL OTHER CONSIDERATIONS PASSING
BETWEEN THESE PARTIES THEY AGREE AS FOLLOWS:
1. Possession of the premises shall be provided by Kreido to Acaso as of
March 31, 2009.
2. The lease dated June 22, 2007 between Acaso and Kreido shall be terminated as
of March 31, 2009.
3. All rental obligations of Kreido to Acaso shall cease as of March 31, 2009.
4. The security deposit of Kreido in the amount of $14,153 shall be applied to
the rent for the month of March 2009.
5. Acaso shall purchase from Kreido the phone system, furniture and the computer
system that remained with the premises on March 31, 2009 that is listed on
Exhibit “1” attached hereto, for the sum of $10,000, paid upon the execution of
this Agreement.
6. Kreido has the right, power, legal capacity and authority to enter into and
perform its obligations under this Agreement and the documents, instruments and
certificates to be executed and delivered by Kreido pursuant to this Agreement.
7. No litigation, actions or proceedings, legal, equitable, administrative,
through arbitration or otherwise, are pending or threatened which might affect
the consummation of the purchase and sale described in this Agreement.

 

Page 1 of 4



--------------------------------------------------------------------------------



 



8. Kreido is the owner of and has good and marketable title to all of the phone
system, computer system and furniture enumerated in Exhibit “1”, free of all
debts and encumbrances, except as specifically set forth herein.
9. Kreido has not entered into any contract relating to the sale of the phone
system, computer system and furniture to be conveyed hereunder other than this
Agreement.
10. Kreido shall execute and deliver to Acaso such bills of sale and other
instruments as necessary or proper to transfer to Acaso all of the phone system,
computer system and furniture being sold pursuant to this Agreement.
11. The terms and provisions of this Agreement and all documents, instruments
and certificates made or delivered from time to time by Kreido hereunder and
thereunder constitute valid and legally binding obligations of Kreido ,
enforceable as against Kreido in accordance with the terms hereof and thereof.
12. Kreido shall execute and deliver to Acaso a Bill of Sale transferring to
Acaso the phone system, computer system and furniture free from all
encumbrances, liens or other hypothecation and Kreido shall defend, at Kreido’s
sole cost and expense, Acaso against all parties claiming any right, title or
interest therein.
13. The making, execution and delivery of this Agreement has not been induced by
any representations, statements, warranties or agreements other than those
expressed in this Agreement. This Agreement embodies the entire understanding of
the parties. There are no other agreements or understandings, written or oral,
in effect between the parties relating to the subject matter of this Agreement,
unless expressly referenced in this Agreement.
14. This Agreement may not be amended, changed and/or modified except by a
written agreement signed by all of the parties.
15. No waiver of or failure by any party to enforce a provision, covenant,
condition or right under this Agreement (collectively, “Right”) shall be
construed as a subsequent waiver of the same Right or a waiver of any other
Right. No extension of time for performance of any obligations or acts shall be
deemed an extension of the time for performance of any other obligations or
acts. If any action by any party shall require the consent or approval of
another party, such consent or approval of such action on any one occasion shall
not be deemed a consent to or approval of such action on any subsequent occasion
or a consent to or approval of any other action on the same or any subsequent
occasion.
16. The captions, section numbers, and paragraph numbers appearing in this
Agreement are inserted only as a matter of convenience and do not define, limit,
construe, or describe the scope or intent of such sections or paragraphs of this
Agreement nor in any way affect this Agreement.
17. The parties, for itself and each of its past and present affiliates, agents,
contractors, officers, directors, members, employees, successors and assigns
releases and forever discharge each other and each of its past and present
subsidiaries, affiliates, officers, directors, employees, agents, contractors,
and their respective successors and assigns, of and from any and all claims,
demands, damages, debts, disputes, liabilities, accounts, obligations, costs,
expenses, actions and causes of action, of every nature, whether based upon
tort, contract or any other theory of recovery, whether known or unknown,
suspected or unsuspected, contingent or fixed, liquidates or unliquidated, which
they now have or hereafter may have arising and accruing in connection with the
Lease or possession of the premises.
The parties hereby specifically waive the provisions of Section 1542 of the
California Civil Code (“Section 1542”) and any similar law of any other state,
territory or jurisdiction. Section 1542 provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Page 2 of 4



--------------------------------------------------------------------------------



 



Furthermore, the parties acknowledges that it is aware that it may hereafter
discover material facts in addition to or different from those that it now knows
or believes to be true with respect to the subject matter of this Agreement, but
that it is its intention to settle and release any and all claims, disputes, and
differences referred to herein, known or unknown, suspected or unsuspected,
fully, finally and forever relating to the subject matter of this Agreement.
ACCORDINGLY, THE PARTIES EXPRESSLY WAIVE ANY AND ALL RIGHTS IT MAY HAVE UNDER
CALIFORNIA CIVIL CODE SECTION 1542, OR ANY SIMILAR SUCH LAW IN ANY OTHER
JURISDICTION.
18. Acaso shall file a dismissal of Case number 56-2009-00340257-CL-UD-VTV
pending in the Ventura County Superior Court.
19. If any party to this Agreement shall institute an action or proceeding to
interpret or enforce this Agreement, or to obtain damages by reason of any
alleged breach of this Agreement, the prevailing party shall be entitled to
recover costs of suit and a reasonable sum for attorneys fees, all of which
shall be deemed to have accrued upon the commencement of such action and shall
be paid whether or not such action is prosecuted to judgment. The judgment or
order entered shall contain a specific provision providing for the recovery of
attorneys’ fees and costs incurred in enforcing such judgment or order. For the
purposes of this section, attorneys’ fees shall include, without limitation,
fees incurred in the following: (a) Post-judgment motions; (b) Contempt
proceedings; (c) Garnishment levy and debtor and third-party examinations;
(d) Discovery; and (e) Bankruptcy litigation.
20. This Agreement and the rights and obligations of the parties shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.
21. If any provision of this Agreement is found to be invalid or unenforceable
by any court only that provision will be ineffective, unless its invalidity or
unenforceability will defeat an essential business purpose of this Agreement.
22. This Agreement shall be construed and enforced according to the laws of the
State of California applicable to agreements made to be performed wholly within
the State.
23. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which shall constitute but one agreement.
Copies of this Agreement, including facsimile copies may be used in lieu of the
originals for all purposes. If a party signs this Agreement and then transmits
an electronic facsimile of the signature page to any other party, that party who
receives the transmission may rely upon the electronic facsimile as a signed
original of this Agreement.
24. Time is of the essence throughout the term of this Agreement for every
provision in which time is an element. No extension of time for performance of
any acts shall be deemed an extension of time for the performance of any other
acts.
25. Except as otherwise expressly provided in this Agreement, no party may
assign any rights or delegate any duties under this Agreement without the prior
written consent of the other party. Any attempted assignment or delegation
without the required consent shall be void.
26. Any entity signing this Agreement on behalf of any other entity hereby
represents and warrants in an individual capacity that it has full authority to
do so on behalf of the other entity. Any individual signing this Agreement on
behalf of an entity hereby represents and warrants in his/her individual
capacity that he/she has full authority to do so on behalf of that entity.
27. All exhibits and recitals referred to in this Agreement are an integral part
of this Agreement. They are incorporated in this Agreement by this reference as
though at this point set forth in full.
This Agreement shall be construed and enforced according to the laws of the
State of California applicable to agreements made to be performed wholly within
the State.

 

Page 3 of 4



--------------------------------------------------------------------------------



 



BY THEIR SIGNATURES BELOW, THE UNDERSIGNED REPRESENT THAT THEY HAVE READ THE 3
PAGES OF THIS AGREEMENT RE TERMINATION OF LEASE AND FULLY UNDERSTAND AND AGREE
TO EACH AND ALL OF THE TERMS AND CONDITIONS SET FORTH THEREIN.

          Dated: April 24, 2009  KREIDO BIOFUELS, INC.
      By:   /s/ John M. Philpott         John M. Philpott              Dated:
April 24, 2009  ACASO INVESTMENTS, LLC
      By:   /s/ Peter Wollons         Peter Wollons             

 

Page 4 of 4